UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 94-2125



CHARLES JEROME ADAMS,

                                              Claimant - Appellant,

         versus

UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Charles E. Simons, Jr., Senior District
Judge. (CA-94-363-1-6BD)


Submitted:   December 12, 1995            Decided:   January 5, 1996


Before HAMILTON and MOTZ, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Charles Jerome Adams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his civil complaint and denying his Rule 60(b) motion for

reconsideration. We have reviewed the record and the district

court's opinion accepting the magistrate judge's recommendation and

find no reversible error. Accordingly, we affirm on the reasoning
of the district court. Adams v. United States, No. CA-94-363-1-6BD
(D.S.C. Jun. 21, 1994 & Aug. 16, 1994). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2